--------------------------------------------------------------------------------

EXHIBIT 99.1
 
[logo.jpg]
 
News Release
For Immediate Release


 
OccuLogix Announces Closing of Transactions
 
Toronto, ON—October 6, 2008— OccuLogix, Inc. (NASDAQ: OCCX; TSX: OC) announced
the closing of the acquisition of the minority ownership interest in San
Diego-based OcuSense, Inc. that OccuLogix did not already own, the private
placement of U.S.$2,173,000 of shares of OccuLogix’s common stock at a per share
price of U.S.$0.10, the pre-payment by the Company of its U.S.$6,703,500
aggregate principal amount bridge loan at a per share price of U.S.$0.085 and
the payment of U.S.$481,200 of the commission remaining owing for placement
agency services rendered by Marchant Securities Inc. at a per share price of
U.S.$0.10.  The acquisition of OcuSense common stock involved only common stock
consideration, and the pre-payment of the bridge loan and the payment of
commission were made by the issuance by the Company of shares of its common
stock.  All of these transactions had been approved by the Company’s
stockholders at the Annual and Special Meeting of Stockholders on September 30,
2008 and were described in the Company’s proxy statement for the meeting, which
is available electronically on EDGAR (www.sec.gov) and SEDAR (www.sedar.com).


In connection with these transactions, the Company issued an aggregate of
188,401,588 shares of its common stock.  As a result, the Company’s current
issued and outstanding share capital consists of 245,707,733 shares of common
stock.  As previously announced, OccuLogix intends to effect a 1:25 reverse
stock split tomorrow.


This press release does not constitute an offer to sell or the solicitation of
an offer to buy any security.  The securities issued in connection with these
transactions have not been registered under the Securities Act of 1933, as
amended (the “Act”) or any state securities laws or qualified under any Canadian
provincial or territorial securities laws, and may not be offered or sold in the
United States absent registration, or an applicable exemption from registration,
under the Act and applicable state securities laws or in Canada absent a valid
prospectus, or an applicable exemption from the prospectus requirements, under
applicable provincial and territorial securities laws.  The Company has agreed
to file a registration statement in the United States covering the resale of
certain of the securities issued in connection with the transactions.


As originally contemplated and previously disclosed in the Company’s proxy
statement for the meeting, upon the closing of the acquisition of OcuSense,
Elias Vamvakas stepped down as OccuLogix’s Chief Executive Officer but remains
the Chairman of the Board.  Eric Donsky, OcuSense’s Chief Executive Officer, is
now the Chief Executive Officer of OccuLogix.  Mr. Donsky is also a member of
the Company’s board of directors.


About OccuLogix, Inc.


OccuLogix (www.occulogix.com) is a healthcare company focused on ophthalmic
devices for the diagnosis and treatment of age-related eye diseases.


About OcuSense, Inc.


OcuSense (www.ocusense.com) is an ophthalmic device company developing and
commercializing novel, laboratory-on-a-card technologies that enable eye care
practitioners to test for highly sensitive and specific biomarkers in tears at
the point-of-care.


Forward-Looking Statements


This press release may contain forward-looking statements.  These statements
relate to future events and are subject to risks, uncertainties and assumptions
about the Company.  These statements are only predictions based on our current
expectations and projections about future events.  You should not place undue
reliance on these statements.  Actual events or results may differ materially.
Many factors may cause our actual results to differ materially from any
forward-looking statement, including the factors detailed in our filings with
the Securities and Exchange Commission and Canadian securities regulatory
authorities, including but not limited to our Forms 10-K and 10-Q.  We do not
undertake to update any forward-looking statements.


FOR FURTHER INFORMATION, PLEASE CONTACT:


Suh Kim
(905) 602-0887, ext. 3915
suh.kim@occulogix.com
 
 

--------------------------------------------------------------------------------